Citation Nr: 0500248	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  99-04 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, in which the RO 
determined that new and material evidence to warrant 
reopening a claim of entitlement to service connection for a 
mental disorder had not been submitted.  


FINDINGS OF FACT

1.  In an unappealed September 1992 rating decision the RO 
determined that new and material evidence to reopen the claim 
of service connection for a nervous disorder claimed, as PTSD 
had not been submitted.  

2.  Evidence received since the September 1992 rating 
decision is new and bears directly and substantially on the 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the claim.  


CONCLUSION OF LAW

Evidence submitted since the September 1992 rating decision 
wherein the RO determined that new and material evidence to 
reopen the claim of service connection for a nervous 
disorder, claimed as PTSD, had not been submitted is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7104(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 1992 rating decision the RO determined that 
new and material evidence to warrant reopening a claim of 
entitlement to service connection for a mental disorder had 
not been submitted.  The veteran was notified in October 
1992.  The veteran did not file a Notice of Disagreement.  A 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  38 U.S.C.A. § 
7105(b)(1) (West 1991 & Supp. 2002); 38 C.F.R. § 20.302(a) 
(2004).  A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. § 20.1103 
(2004).  

However, when a claimant requests that a claim be reopened 
after an appellate decision has been promulgated and submits 
evidence in support thereof, a determination as to whether 
such evidence is new and material must be made and, if it is, 
as to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108 (West 1991 & Supp.2002); 38 C.F.R. § 20.1105 
(2004).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002).  In determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material, "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (West Supp. 2002).  
However, nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C. § 5103A(f) (West Supp. 2002).

If the Board finds that new and material evidence has not 
been received, that is where the analysis must end.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If, on the other hand, the Board 
determines that new and material evidence has been submitted, 
then the claim must be reopened and the former disposition 
reviewed based on the entire record.  38 U.S.C.A. § 5108.  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 
3.156(a).  However, the revised regulation applies to any 
claim to reopen received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  As this claim to 
reopen was dated October 30, 1997, there is no RO received 
date stamp, prior to August 29, 2001, the revised regulation 
is not applicable and the Board may not consider the revised 
regulation.

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

The evidence, which was in the file at the time that this 
case was considered by the RO in September 1992 included the 
veteran's service medical records, VA outpatient treatment 
records and hospitalization records dated January 1971 to 
February 1974, an April 1972 Veterans Health Administration 
(VHA) opinion, a January 1974 social and industrial report, 
VA examination reports dated January 1974 and April 1976, an 
April 1975 VHA opinion, a May 1975 VHA opinion, a private 
psychiatric record dated August 1984 and an April 1992 
private psychiatric report.  

The evidence submitted since the September 1992 RO decision 
includes the veteran's DA20, VA hospitalization records dated 
March 1971, August thru September 1974, and May thru June 
1982, VA outpatient treatment records dated March 1974 to 
October 2003, and private psychiatric record dated March 
1997.  The VA hospitalization records dated March 1971, 
August thru September 1974, and May thru June 1982 show that 
the veteran was hospitalized for anxiety neurosis, noludar 
intoxication, schizophrenia, undifferentiated type, and 
dysthymic personality.  VA outpatient treatment records dated 
March 1974 to October 2003 show that the veteran was seen for 
schizophrenia, undifferentiated type, chronic and depression.  
The March 1997 private psychiatric diagnoses included 
clinical disorders, personality disorder/mental slowness.  
Since this evidence provides several diagnoses of mental 
disorders it bears directly and substantially upon the 
specific matter under consideration, that is service 
connection for a mental disorder.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a), and the claim is thus reopened.  


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a mental 
disorder is reopened, and to this extent only, granted.  


REMAND

The veteran's claim of entitlement to service connection for 
a mental disorder has been reopened.  Since the claim has 
been reopened the provisions of The Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103A (West Supp. 2002); 38 C.F.R § 3.159 (2004) now apply.  

The medical evidence shows several diagnoses of mental 
disorders a VA psychiatric examination is necessary to 
determine the existence of any current mental disorder and to 
determine if such disorder was incurred in or aggravated 
during service.  The VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  In the 
case of a claim for disability compensation, the assistance 
provided by the VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. § 
3.159(c)(4) (2004); Littke v. Derwinski, 1 Vet. App. 90 
(1991).  

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

1.  Notify the appellant of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  
Specifically, the appellant should be 
notified of the evidence needed to 
substantiate the claim of service 
connection for a mental disorder.  Notify 
the appellant that VA will obtain records 
of Federal agencies, notify the appellant 
that he/she is responsible for submitting 
records of private health-care providers, 
unless the appellant signs a release, 
which would authorize VA to obtain them.  
Request or tell the appellant to provide 
any evidence in their possession that 
pertains to the claim, or something to 
the effect that the appellant should give 
us everything they've got pertaining to 
the claim.  

2.  Afford the appellant a VA psychiatric 
examination to determine the existence of 
any current mental disorder.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  

3.  The psychiatric examiner is requested 
to provide a diagnosis of current a 
current mental disorder, if any.  If the 
appellant has a current mental disorder 
then the psychiatric examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the appellant's current mental 
disorder was incurred in or aggravated by 
service.  The examiner is asked to 
indicate in the examination report that 
the claims folder has been reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should provide a 
complete rationale for all conclusions 
reached and opinions expressed.  

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.  

5.  If the benefit sought on appeal is 
not granted both the appellant and the 
appellant's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


